F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUL 11 2001
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 CHRISTOPHER V. LANGSTON,

          Plaintiff-Appellant,
 v.

 HOWARD PAYTON, Delaware
 County Commissioner, CHARLES
 GUTHRIE, Craig County
 Commissioner, GEORGE HICKS,
                                                       No. 01-5020
 Chief Investigator for the Craig
                                                 (D.C. No. 00-CV-242-H)
 County District Attorney’s Office,
                                                       (N.D. Okla.)
 CARL LLOYD, Chief Investigator for
 the Delaware County District
 Attorney’s Office, DELAWARE
 COUNTY SHERIFF’S
 DEPARTMENT, and CRAIG
 COUNTY SHERIFF’S
 DEPARTMENT,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before EBEL, KELLY and LUCERO, Circuit Judges.


      *
         After examining Appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
      On March 22, 2000, Plaintiff-Appellant Christopher Langston (“Mr.

Langston”) filed a civil rights complaint pursuant to 42 U.S.C. § 1983, in which

he argued that the named Defendants-Appellees had invaded his privacy,

subjected him to illegal searches and seizures, and engaged in illegal surveillance

of both Mr. Langston’s person and property. 1 The district court, relying upon 28

U.S.C. § 1915(e)(2)(B) and Neitzke v. Williams, 490 U.S. 319, 325 (1989),

dismissed Mr. Langston’s complaint as frivolous. (See Langston v. Payton, et al.,

No. 00-CV-242 H (J), slip op. at 3, 5 (N.D. Okla. Jan. 16, 2001) (unpublished

Order).) The district court nevertheless granted Mr. Langston’s request to

proceed on appeal in forma pauperis. (See Langston v. Payton, et al., No. 00-CV-

242 H (J), slip op. at 1 (N.D. Okla. Feb. 22, 2001) (unpublished Order).)

      For substantially the same reasons as the district court, we agree that Mr.

Langston’s complaint must be dismissed as frivolous. See 28 U.S.C. § 1915(e);


      1
         Specifically, Mr. Langston alleges that the named Defendants-Appellees
conducted illegal surveillance of his person and property both by implanting a
listening device into his body and by placing additional listening devices in his
home, and that they illegally entered his home to plant evidence later used to
arrest and convict him. (See Langston v. Payton, et al., No. 00-CV-242 H (J), slip
op. at 3 (N.D. Okla. Jan. 16, 2001) (unpublished Order).) Further, Mr. Langston
asserts that the named Defendants-Appellants are still using the implanted
listening device, referred to as a “micro-chip” by Mr. Langston, to listen to and
control his thoughts, to alter his mental and physical health, and to distract him
from working on the instant legal proceeding. (See Petitioner’s Opening Brief at
2-2A (filed March 20, 2001).)

                                        -2-
Neitzke, 490 U.S. at 327 (finding that § 1915 “accords judges not only the

authority to dismiss a claim based on an indisputably meritless legal theory, but

also the unusual power to pierce the veil of the complaint’s factual allegations

and dismiss those claims whose factual allegations are clearly baseless”). Given

this conclusion, we deny Mr. Langston’s request to supplement the record with

audio cassette tapes. Finally, because the district court previously granted Mr.

Langston’s request to proceed on appeal in forma pauperis, we deny as moot Mr.

Langston’s request filed with this court to be granted in forma pauperis status on

appeal.

                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




                                        -3-